       9:20-cv-02584-DCN          Date Filed 07/10/20    Entry Number 1-1       Page 1 of 4


                              IN TI-IE UNITED STATES DISTRICT COURT
                              FOR TI-IE DISTRICT OF SOUTH CAROLINA
                                         BEAUFORT DNISION

  DAYID BANKSTON,                                )                     9:20-cv-02584-DCN
                                                 )       C.A. No.
                 Plaintiff,                      )
                                                 )
                 V.                              )
                                                 )
  UNITED STATES OF AMERICA,                      )
  JOEL MYERS, DO, CIV, Individually and        )
  as Agent, Servant or Employee of               )
  NAVAL HOSPITAL BEAUFORT and                    )
  THE UNITED STATES OF AMERICA,                  )
  NAVAL HOSPITAL BEAUFORT, a                     )
  Political subdivision of the Department of the )
  Navy and United States of America,             )
                                                 )
                                                 )
               Defendants.                       )

                       AFFIDAVIT OF EXPERT STEPHEN A. FANN, M.D.

PERSONALLY APPEARED BEFORE ME, THE UNDERSIGNED, WHO BEING DULY
SWORN, STATES AS FOLLOWS:

       I,      I am a Fellow of the American College of Surgeons, and prior State Chair for the
Committee on Trauma. I am also a member of the Easter Association for the Surgery of Trauma,
Shock Society, Association of Academic Surgeons, Society of Critical Care Medicine, the
American Medical Associations, the South Carolina Medical Association and the South Carolina
Trauma Advisory Committee. I am currently president of the South Carolina State Chapter of the
American College of Surgeons.

       2.     I have been actively practicing medicine since 1998. I completed Medical School

at East Carolina University a General Surgery Residency at the WJB Dorn VA Hospital in

Columbia, South Carolina and a General Surgery Residency at Palmetto Richland Memorial

Hospital, Columbia, South Carolina. I was a Fullerton Foundation Critical Care Fellow at the

University of South Carolina School of Medicine, General Surgery Department.

       3.     I served as the Associate Program Director for the University of South Carolina

School of Medicine, Department of General Surgery from 2005 through 2010. I currently serve

as the Associate Medical Director Trauma Services for the Medical University of South Carolina,
9:20-cv-02584-DCN   Date Filed 07/10/20   Entry Number 1-1   Page 2 of 4
9:20-cv-02584-DCN   Date Filed 07/10/20   Entry Number 1-1   Page 3 of 4
9:20-cv-02584-DCN   Date Filed 07/10/20   Entry Number 1-1   Page 4 of 4
